Case 3:20-cv-05228-MAS-ZNQ Document 29 Filed 06/05/20 Page 1 of 2 PageID: 251



                       LAW OFFICES OF ALBERT J. RESCINIO, L.L.C.
                           1500 ALLAIRE AVENUE, SUITE 101
                                  OCEAN, NJ 07712

ALBERT J. RESCINIO                                                                  732-531-2005
MEMBER OF N.J. BAR                                                            FAX 732-531-8009
                                                                    E-MAIL arescinio@rescinio.com



                                                     June 5, 2020

All Via Electronic Filing:

Honorable Michael A. Shipp, U.S.D.J.
U.S. District Court of New Jersey
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 E. State Street
Trenton, NJ 08608

Deborah A. Hay, Deputy Attorney General
Office of the New Jersey Attorney General
Department of Law and Public Safety - Division of Law
R. J. Hughes Justice Complex
25 Market Street
Trenton, New Jersey 08625

Thomas J. Cafferty, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102

       Re:     New Jersey Second Amendment Society v. Murphy, et al
               Docket No.: 3:20-CV-05228-MAS-ZNQ
               MY FILE NO.: 4242

Dear Judge Shipp, Ms. Hay and Mr. Cafferty:

         I write to address Mr.Cafferty’s letter of June 4, 2020 wherein he files opposition to the
OSC because he (mis)read the application and was under the impression that “... the request for
injunctive relief included a request that NJPA be required to issue NJPA Credentials to
Plaintiff.” (See ECF Document No. 28 at page 1 of 1). While Plaintiff’s Complaint indeed seeks
FINAL injunctive relief as just stated, the PRELIMINARY relief sought in the OSC was very
limited and had nothing to do with the NJPA. I repeat here verbatim the limited preliminary
relief that was being sought in the OSC:
Case 3:20-cv-05228-MAS-ZNQ Document 29 Filed 06/05/20 Page 2 of 2 PageID: 252




               A.)     An Order preliminary restraining and enjoining Defendants from
                       barring or otherwise in any way preventing Defendants New Jersey
                       Second Amendment Society, Alexander Roubian, or anyone on behalf
                       of the New Jersey Second Amendment Society from attending in person
                       and asking questions and filming and / or audio recording the daily
                       public press briefings held by Defendant Governor Philip Murphy on
                       the issue of the COVID-19 Virus and the State’s response, and
                       preliminary restraining and enjoining Defendants from barring or
                       otherwise in any way preventing Defendants New Jersey Second
                       Amendment Society, Alexander Roubian, or anyone on behalf of the
                       New Jersey Second Amendment Society from attending in person and
                       asking questions and filming and / or audio recording any other public
                       press briefings held by Defendant Governor Philip Murphy, and
                       preliminary restraining and enjoining Defendants from barring or
                       otherwise in any way preventing Defendants New Jersey Second
                       Amendment Society, Alexander Roubian, or anyone on behalf of the
                       New Jersey Second Amendment Society from having access to the web
                       site portal for the Governor’s Internet Daily Public Appearance and
                       Press Schedule; and

        I believe that it is quite clear that no preliminary relief was ever being sought in the OSC
against NJPA by the Plaintiff, which is frankly why Ms. Hay and I did not include Mr. Cafferty
in our discussions regarding the terms and conditions of the Consent Order we ultimately arrived
at. The terms of the settlement on that issue were solely between Ms. Hay and I and Mr. Cafferty
had no input as he had no requested relief against his client. As such, to the extent necessary, as
I have now “clarified” the matter beyond question, this letter shall serve to confirm that I will not
be responding to Mr. Cafferty’s “opposition” and that the Consent Order being submitted moots
the entirety of the preliminary relief sought in the OSC. As to filing a responsive pleading,
though Mr. Cafferty has never asked, I would of course consent to Mr. Cafferty and the NJPA
having the same time frame to file their responsive pleading as the Consent Order affords to the
Attorney General’s Office. Frankly there appears a high probability that in the interim the case
will be amicably and globally resolved. However, to the extent that Mr. Cafferty believes that he
needs a specific and separate Consent Order to that effect, if he sends same to me I will review it
if I deem it appropriate sign it for him to submit to the Court.

       Thank you very much.

                                                          Respectfully submitted,

                                                          S/Albert Rescinio


                                                          ALBERT J. RESCINIO, ESQ.
AJR:ms

cc:    Alexander Roubian
